Fourth Court of Appeals
                                San Antonio, Texas
                                       April 8, 2016

                                   No. 04-15-00824-CV

IN THE GUARDIANSHIP OF GEORGE V. GARCIA, AN INCAPACITATED PERSON,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2015PB6000016 L2
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before April 15, 2016.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court